Case 20-41504-elm11 Doc 324 Filed 07/16/20                    Entered 07/16/20 19:31:10             Page 1 of 2



Marcus A. Helt (TX 24052187)
Paul V. Storm (TX 19325350)
J. Michael Thomas (TX24066812)
C. Ashley Ellis (TX 00794824)
Emily F. Shanks (TX 24110350)
FOLEY & LARDNER LLP
2021 McKinney Avenue, Suite 1600
Dallas, TX 75201
Telephone: 214.999.3000
Facsimile: 214.999.4667

PROPOSED COUNSEL FOR THE DEBTORS,
DIAMONDBACK INDUSTRIES, INC., et al.


                           UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

IN RE:                                                       §         CHAPTER 11
                                                             §
DIAMONDBACK INDUSTRIES, INC., et al.,1                       §        CASE NO.: 20-41504-ELM-11
                                                             §
                          DEBTORS.                           §        JOINTLY ADMINISTERED

      NOTICE OF SUBPOENA FOR DEPOSITION OF REPRESENTATIVE ROGER
                               WILLIAMS

    To:   ALL PARTIES AND THEIR COUNSEL OF RECORD.

          PLEASE TAKE NOTICE that pursuant to Rule 54 of the Federal Rules of Civil Procedure,

Rules 9002(1) and 9016 of the Federal Rules of Bankruptcy Procedure, and Local Rule 2004-1(b),

counsel of record for Debtors Diamondback Industries, LLC, Discerner Holdings, Inc., and Discerner

Investments, LLC (together, the “Debtors”), will serve a subpoena to take the deposition by oral

examination of Representative Roger Williams. The deposition shall be taken before a duly authorized




1
 The debtors in these Chapter 11 Cases, along with the last four digits of each debtor’s federal tax identification
number, include: Diamondback Industries, Inc. (4403) (“Diamondback”); Discerner Holdings, Inc. (5110)
(“Discerner Holdings”); and Discerner Investments, LLC (3076) (“Discerner Investments”). The location of
the debtors’ service address is 3824 Williamson Road, Crowley, Texas 76036.



NOTICE OF DEPOSITION OF REPRESENTATIVE ROGER WILLIAMS
       Case 20-41504-elm11 Doc 324 Filed 07/16/20                Entered 07/16/20 19:31:10         Page 2 of 2



       notary public or other officer authorized to administer oaths, and will be recorded by stenographic

       and audiovisual means. The deposition will commence on Friday, July 24, 2020 at 9:30 a.m., at Foley

       & Lardner LLP, 2021 McKinney Ave., Suite 1600, Dallas, TX 75201, or at any other mutually

       agreeable date, time, and place, and will continue day to day thereafter until completed.

       Dated: July 16, 2020

                                                           Respectfully submitted,

                                                           FOLEY & LARDNER LLP

                                                                 /s/ J. Michael Thomas
                                                                 Marcus A. Helt (TX 24052187)
                                                                 Paul V. Storm (TX 19325350)
                                                                 J. Michael Thomas (TX24066812)
                                                                 C. Ashley Ellis (TX 00794824)
                                                                 Emily F. Shanks (TX 24110350)
                                                                 FOLEY & LARDNER LLP
                                                                 2021 McKinney Avenue, Suite 1600
                                                                 Dallas, TX 75201
                                                                 Telephone: 214.999.3000
                                                                 Facsimile: 214.999.4667

                                                                 PROPOSED COUNSEL FOR THE
                                                                 DEBTORS, DIAMONDBACK
                                                                 INDUSTRIES, INC., et al.


                                         CERTIFICATE OF SERVICE

             I certify that, on July 16, 2020, a true and correct copy of the foregoing motion was served via
       ECF to all parties authorized to receive electronic notice in this case.

                                                       /s/ J. Michael Thomas
                                                       J. Michael Thomas




         NOTICE OF DEPOSITION OF REPRESENTATIVE ROGER WILLIAMS
4850-6355-0147.2
